PER CURIAM.
1. The indorsement on the certificate of deposit clearly indicates that it was to be held as collateral to the loan. As such it passed with the note evidencing the loan, when that was transferred by the bank. The note and loan are unpaid; under the terms of the indorsement, the certificate of deposit sued upon is not due.
2. By its acquiescence and silence when the court interpreted the joint motions as a submission of the facts and the law, and by its failure to indicate then or later any desire to offer rebuttal proofs, the plaintiff in error has disabled itself from complaining of the acceptance by the court of such submission at that possibly premature stage of the case.
The judgment is affirmed.